Citation Nr: 1047758	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a respiratory 
disorder, variously diagnosed, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Friend


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
March 1982 to July 1982, with additional unverified service in 
the U.S. Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's petition to reopen his claim 
for service connection for sarcoidosis (claimed as a respiratory 
condition).  In May 2010, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge.   

The Board notes that, in an unappealed rating decision dated in 
June 1983, the RO denied service connection for an "acute upper 
respiratory infection (claimed as pneumonia)."  In this regard, 
the Board acknowledges that the records submitted since the June 
1983 denial reflect that the Veteran has since been diagnosed 
with sarcoidosis, extrinsic asthma, bilateral interstitial lung 
disease, bilateral upper lobe pneumonia, possible bronchiectasis, 
bilateral apical and reticular nodular infiltrates in the upper 
lobes, a mild extrinsic ventilator defect, pulmonary fibrosis 
with possible sarcoidosis, airway disease, and multiple non-
caseous granulomas.  However, despite the new diagnoses of 
record, insofar as the symptomatology related to the Veteran's 
June 1983 claim (i.e., shortness of breath, coughing, etc.) is 
the same as that related to his current claim for service 
connection for a "respiratory condition," the Board finds that 
the RO properly characterized the Veteran's March 2007 claim as a 
petition to reopen the previously denied claim.  See Velez v. 
Shinseki, 23 Vet.App. 199, 205 (2009); see also Ashford v. Brown, 
10 Vet.App. 120, 123 (Vet.App., 1997) (holding that, 
notwithstanding the nomenclature and varied etiology attributed 
to the Veteran's disability, a "lung condition," by any name, 
remains the same).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further efforts should be made to obtain 
a complete copy of the Veteran's service treatment and personnel 
records; further efforts should be taken to verify the complete 
dates and types of the Veteran's service; and the Veteran should 
be provided with notice that complies with the Veterans Claims 
Assistance Act of 2000 (VCAA), as contemplated by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

At the outset, the Board notes that, at his May 2010 hearing, the 
Veteran submitted additional evidence in support of his claim, 
including private treatment records from Dr. Richard A. Reid, Dr. 
Alex G. Pulido, and Dr. Jeffrey Kaplan; a May 2010 letter from 
Dr. Arastoo T. Nabizadeh; and several internet articles regarding 
acute respiratory disease and sarcoidosis.   At his hearing, the 
Veteran declined to waive RO consideration of the new evidence, 
and explicitly stated that he wished for his case to be remanded 
to the AOJ for consideration of this newly submitted evidence.  
Accordingly, because this evidence was received after the 
statement of the case was issued in August 2008 and because the 
Veteran did not waive AOJ consideration of this evidence, a 
remand is required.  See 38 C.F.R. § 20.1304(c).

A review of the record further reflects that the Veteran's 
service treatment records are incomplete.  The Board notes that 
the only service treatment records currently associated with the 
claims file from the Veteran's period of ACDUTRA are a July 1981 
enlistment examination, a July 1981 report of medical history, 
and treatment records dated from March 1982 to May 1982.  The 
only service treatment records currently associated with the 
claims file from the Veteran's period of service in the U.S. Army 
National Guard (i.e., his period of service following separation 
from ACDUTRA in July 1982) are those that the Veteran has 
submitted, which include a February 1985 report of medical 
history and treatment records dated in June 1985, September 1985, 
and March 1989.  Because these records do not include any 
treatment records dated from May 1982 to June 1985 or from 
September 1985 to March 1989, and because no periodical or 
separation examinations are of record, these records still appear 
to be incomplete.  Further efforts to obtain a complete copy of 
the Veteran's service treatment records, including clinical 
records, should be undertaken before the Board renders a decision 
in this case.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  At 
his May 2010 hearing and during private treatment with Dr. 
Nabizadeh, the Veteran reported that he was hospitalized for five 
to six days during service in 1982 due to his acute respiratory 
disease; however, to date, no records of such hospitalization 
have been associated with the claims file.  

The Board further notes that, to date, the Veteran's only 
verified period of service is his period of ACDUTRA from March 
1982 to July 1982.  Significantly, however, insofar as the 
Veteran's newly submitted service treatment records are dated 
outside of this period of ACDUTRA, it appears that all of the 
Veteran's service dates have not yet been verified.  Accordingly, 
further efforts to obtain a complete copy of the Veteran's 
service personnel records, and further attempts to verify the 
complete dates and types of the Veteran's service should be made 
before the Board renders a decision in this case.  38 C.F.R. 
§ 3.159(c)(2) (2010).

Finally, the Board finds that the Veteran has not been provided 
with notice that complies with the VCAA.  Pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with respect to claims to 
reopen, VA must notify a claimant of both the evidence and 
information that is necessary to reopen the claim, and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit being sought.  
To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  In this case, the Veteran's claim of entitlement to 
service connection for a respiratory disorder was denied by an RO 
decision in June 1983 on the grounds that the upper respiratory 
infection that the Veteran had during his period of ACDUTRA was 
considered to be an acute, rather than chronic, condition.  
Significantly, however, notice letters dated in August 2007 and 
December 2007 provided the Veteran with the incorrect underlying 
basis for the June 1983 denial.  Accordingly, given the 
deficiencies in the August 2007 and December 2007 letters, notice 
compliant with 38 U.S.C.A. § 5103(a) and the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) should be issued before the 
Board renders a decision in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his 
representative with corrective VCAA notice 
that complies with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous denial 
of service connection for a respiratory 
disorder in June 1983 (i.e., that the upper 
respiratory infection that the Veteran had 
during his period of ACDUTRA was considered 
to be an acute, rather than chronic, 
condition), the evidence and information that 
is necessary to reopen the claim, and the 
evidence and information that is necessary to 
establish entitlement to the underlying claim 
for service connection.  

2.  Contact the National Personnel Records 
Center and/or any other indicated agency, and 
request copies of the Veteran's complete 
service personnel records and service 
treatment records, including any clinical 
records.  The Board is particularly 
interested in any available periodical and/or 
separation examination reports, as well as 
any treatment and/or hospitalization for a 
respiratory disorder.  If these records are 
not available, a negative reply must be 
provided.  Additionally, if these records are 
unavailable, the Veteran should be notified 
in accordance with 38 U.S.C.A. § 5103A(b)(2) 
and 38 C.F.R. § 3.159(e).  

3.  Contact the National Personnel Records 
Center and/or any other indicated agency, and 
request verification of the complete dates 
and types of the Veteran's Army and Army 
National Guard service, i.e., whether it was 
active duty, active duty for training, or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.  

4.  Then, the RO/AMC should review the 
Veteran's claims file and ensure that the 
foregoing development action has been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  Finally, readjudicate the Veteran's 
claim on appeal.    If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


